MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                      Jan 29 2016, 8:05 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Leanna Weissmann                                           Gregory F. Zoeller
Lawrenceburg, Indiana                                      Attorney General of Indiana

                                                           Robert J. Henke
                                                           James D. Boyer
                                                           Deputy Attorneys General
                                                           Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                           January 29, 2016
Termination of the Parent-Child                            Court of Appeals Case No.
Relationship of S.L. (Minor                                21A01-1507-JT-936
Child),                                                    Appeal from the Fayette Circuit
                                                           Court
and                                                        The Honorable Beth A. Butsch,
                                                           Judge
M.C. (Father),                                             Trial Court Cause No.
Appellant-Respondent,                                      21C01-1501-JT-7

        v.

The Indiana Department of
Child Services,



Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016       Page 1 of 8
      Appellee-Petitioner




      Crone, Judge.



                                            Case Summary

[1]   M.C. (“Father”) appeals a trial court judgment terminating his parental

      relationship with his daughter S.L. He maintains that the evidence is

      insufficient to support the trial court’s conclusion that termination is in S.L.’s

      best interests. Finding the evidence sufficient, we affirm.


                               Facts and Procedural History
[2]   In the spring of 2006, Father raped his thirteen-year-old sister (“Mother”), and a

      pregnancy resulted. In December 2006, S.L. was born. Sometime shortly

      thereafter, Father was convicted of rape and has been incarcerated in Ohio ever

      since. His expected release date is February 2027.


[3]   S.L. is mentally disabled and was diagnosed with post-traumatic stress disorder

      (“PTSD”) stemming from a sexual molestation. She also suffers from

      attachment disorder and oppositional defiant disorder.


[4]   Early in 2013, Mother and her husband (“Stepfather”) became involved with

      the Department of Child Services (“DCS”) due to unsanitary conditions in their

      home and agreed to participate in services. In October 2013, DCS received a


      Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016   Page 2 of 8
      report that S.L. had attended school with head lice, hygiene issues, and a strong

      urine odor. DCS investigated the home where S.L. lived with Mother,

      Stepfather, and her half siblings and discovered that it was littered with urine,

      feces, food particles, flies, gnats, and fleas. In November 2013, the trial court

      adjudicated S.L. and her half siblings as children in need of services

      (“CHINS”). 1 DCS removed the children in December 2013 and placed them

      together in foster care. The trial court issued dispositional and participation

      orders for Mother, Stepfather, and Father (who remained incarcerated in Ohio).

      Father did not attempt to communicate with S.L. and did not complete any

      parenting programs.


[5]   In January 2015, DCS filed a petition for involuntary termination of Father’s

      parental rights. 2 At the ensuing factfinding hearing, Father participated

      telephonically due to his incarceration. The court-appointed special advocate

      (“CASA”) testified concerning S.L.’s special needs and the level of daily care

      required for her. Both the CASA and the DCS family case manager testified

      concerning S.L.’s bond with her foster family and their attentiveness to her

      care. Both expressed concern over Father’s history of incest, his extended

      incarceration, and his inability to provide the level of care necessary for S.L.,

      and both recommended termination of Father’s parental rights and adoption by




      1
        Because the half siblings are not a part of the termination proceedings below or on appeal, we limit our
      discussion to Father and S.L.
      2
          Mother consented to the termination of her parental relationship with S.L.


      Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016             Page 3 of 8
      the foster family. In June 2015, the trial court issued an order terminating

      Father’s parental relationship with S.L. Father now appeals. Additional facts

      will be provided as necessary.


                                   Discussion and Decision
[6]   Father challenges the sufficiency of evidence supporting the trial court’s

      judgment terminating his parental relationship with S.L. We will set aside the

      trial court’s judgment only if it is clearly erroneous. Bester v. Lake Cnty. Office of

      Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh

      evidence nor judge witness credibility. In re A.I., 825 N.E.2d 798, 805 (Ind. Ct.

      App. 2005), trans. denied. Rather, we consider only the evidence and inferences

      most favorable to the judgment. Id.


[7]   In Bester, our supreme court stated,


              The Fourteenth Amendment to the United States Constitution
              protects the traditional right of parents to establish a home and
              raise their children. A parent’s interest in the care, custody, and
              control of his or her children is perhaps the oldest of the
              fundamental liberty interests. Indeed the parent-child
              relationship is one of the most valued relationships in our culture.
              We recognize of course that parental interests are not absolute
              and must be subordinated to the child’s interests in determining
              the proper disposition of a petition to terminate parental rights.
              Thus, parental rights may be terminated when the parents are
              unable or unwilling to meet their parental responsibilities.
839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).



      Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016   Page 4 of 8
[8]   To obtain a termination of the parent-child relationship between Father and

      S.L., DCS was required to establish in pertinent part:

              (A) that one (1) of the following is true:


              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2).




      Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016   Page 5 of 8
[9]    In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted).


[10]   Father does not challenge the trial court’s findings of fact but instead challenges

       only the sufficiency of evidence to support the trial court’s conclusion that

       termination of his parental rights is in S.L.’s best interests. A determination of

       a child’s best interests should be based on the totality of the circumstances. In re

       A.P., 981 N.E.2d 75, 84 (Ind. Ct. App. 2012). Although not dispositive,

       permanency and stability are key considerations in determining the best

       interests of a child. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “[T]he

       testimony of service providers may support a finding that termination is in the

       child’s best interests.” In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010),

       trans. dismissed.


[11]   Here, both the DCS family case manager and the CASA testified that

       termination is in S.L.’s best interests. Father correctly points out that the

       decision to terminate his parental rights may not be based solely on

       professionals who testify that there is a “better place” for a child to live. See In

       Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016   Page 6 of 8
       re A.B., 888 N.E.2d 231, 239 (Ind. Ct. App. 2008) (reversing termination order

       based solely on testimony of professionals that adoption by foster parent was in

       child’s best interests where other statutory requirements were not supported by

       clear and convincing evidence), trans. denied. However, the record here shows

       that the recommendations of the family case manager and the CASA were not

       the sole basis for terminating Father’s parental rights. Rather, the evidence

       shows that S.L. was conceived when Father raped his thirteen-year-old sister,

       for which he is serving a lengthy prison term with an expected release date in

       2027. By that time, S.L., currently age nine, will be approximately twenty years

       old. Her needs are extensive, as she is mentally disabled and suffers from

       PTSD, attachment disorder, and oppositional defiant disorder, thus requiring a

       commensurate level of daily care and consistent attention.


[12]   Father bemoans the court’s emphasis on stability and permanency, claiming

       that DCS failed to establish that the current arrangement is detrimental to S.L.

       He asserts that he does not want her to grow up without a father like he did, yet

       he admitted that he had neither attempted to communicate with her nor

       completed parenting programs. 3 S.L. has a strong bond with her foster family

       and no bond with Father. The foster family can provide her with consistent

       care and Father cannot. Given the overwhelming evidence supporting



       3
         “If the parent feels the services ordered by the court are inadequate to facilitate the changes required for
       reunification, then the onus is on the parent to request additional assistance from the court or DCS.” Prince v.
       Dep’t of Child Servs., 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007).




       Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016              Page 7 of 8
       termination and recognizing the trial court’s unique position to determine the

       credibility of witnesses, we cannot say that the trial court erred in giving

       credence to the professionals’ opinions that termination and adoption are in

       S.L.’s best interests.


[13]   In sum, Father has failed to establish that the trial court clearly erred in

       concluding that termination of the parent-child relationship is in S.L.’s best

       interests. Consequently, we affirm.


[14]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 21A01-1507-JT-936 | January 29, 2016   Page 8 of 8